Title: Thomas Jefferson to James H. McCulloch, 15 February 1820
From: Jefferson, Thomas
To: McCulloch, James H.


					
						
							Dear Sir
							
								Monticello
								Feb. 15. 20.
							
						
						Two days after the date of my last, a rain flooded our river, carried off the ice and floated our boats, which set me afloat again after 7 months exclusion from market. I avail myself of it’s first consequences to remit you what should not, under other circumstances, have been in arrear. I have been thus particular, not from any apprehension of censure from yourself. I have had too many proofs of your kind & friendly attentions to suppose that; but because it is pleasing to myself to stand rectus in curiâ. I salute you with assurances of great & friendly esteem and respect.
						
							
								Th: Jefferson
							
						
					
					
						P.S. instead of 65.62 the exact sum I inclose 67. as well from the difficulty of inclosing fractional sums as  to cover the discount on our bills at your market.
					
				